DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, see REMARKS 04/19/2022, regarding the rejection of claims 1, 5-8, 12-15, 19, and 20, under 35 USC §101, have been fully considered and are persuasive. Therefore, the previous rejection is withdrawn and the application is in condition for allowance.

Allowable Subject Matter
	Claims 1-3,5-10,12-17 and 19-20 are allowed.

	The following is an examiner’s statement of reasons for allowance: 

	The previous independent claims were rejected only under 35 USC §101. The Applicant has amended the independent claims to include the limitation(s):

“…and operating, based on the determination that the third vehicle is within the threshold distance, the first vehicle to increase a separation distance between the third vehicle and the first vehicle or to change lanes…” (emphasis added)

The added limitation overcomes the previous rejection by reciting limitations which cannot be performed in the human mind, i.e., operating a vehicle to increase a distance between a vehicle or change lanes. 

	Regarding claim 1, the closest prior art of record, Kutila, discloses a method and system for collaborative sensing for updating dynamic map layers and teaches a risk assessment module to determine when to send warnings to drivers. Kutila further teaches that the risk assessments depend on the location of an object with respect to the vehicle, i.e., a threshold. 

	However, Kutila, in combination with the other prior art of record, fails to teach “…determining, by a first computer in the first vehicle detection system, by processing the first map, at least a relative location of the third vehicle with respect to the first vehicle; determining, by the first computer in the first vehicle detection system, that the third vehicle is within a threshold distance based on a plurality of factors, wherein the plurality of factors comprises a braking capability of the first vehicle, weather conditions, traffic density, and characteristics of a road…” (emphasis added.) in combination with the remaining elements and features of the claimed invention. It is for these reasons that claim 1 defines over the prior art of record and is indicated as allowable subject matter. 

	Claims 8 and 15 recite substantially similar limitations as claim 1 and therefore are allowed for the same reasons as claim 1.

	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662